In a coram nobis proceeding, defendant appeals from an order of the 'Supreme Court, Queens County, dated May 13, 1963, which denied without a hearing his application to vacate a judgment of said court, rendered November 16, 1962 on his plea of guilty, convicting him of robbery in the third degree, and imposing sentence. Order affirmed. The application is predicated upon the claim that illegally seized evidence was presented to the Grand Jury which returned the indictment. Defendant, prior to the judgment of conviction, did not move to suppress the illegal evidence, but instead pleaded guilty to the indictment. Nor did defendant appeal from the judgment of conviction. Under the circumstances, on this application he may not raise the question of the admissibility of the evidence (People v. Caminito, 3 N Y 2d 596, 601; People v. Zito, 18 A D 2d 668; People v. Anderson, 8 A D 2d 731). Moreover, the remedy of coram nobis is not available as a substitute for an appeal (People V. Zito, supra; People v. De Groat, 13 A D 2d 557; People v. Morrison, 14 A D 2d 887). Beldock, P. J., Kleinfeld, Christ, Hill and Rabin, JJ., concur.